Title: To James Madison from John Love, 10 January 1814
From: Love, John
To: Madison, James


        
          Sir
          Washn. Jany. 10th. 1814
        
        An appology is necessary from me, for having by letter some time since troubled you on a subject which a moments reflection after leaving Alexana. satisfyed me I had improperly offered to your attention. It may have arisen from having understood that Mr Jefferson had offered Colo. Gilpin the post Masters place when He was appointed. Having within a few days heard of the death of Colo Gilpin I have applied to the proper authority, with every prospect of success which can arise from the most satisfactory recommendations.
        Please accept of this appology & my most earnest wishes for the health and happiness of Mrs. Madison & yourself. With the greatest respect I remain Sir your Most Obt Servant
        
          Jn Love
        
      